DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no double patenting rejections in the current Application (Terminal Disclaimer with respect to U.S Pat. No. 9,832,251 has been filed and approved).

Examiner finds no 35 USC 101 rejections in the current claim language.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Landscheidt does not disclose in response to receipt of the notification requesting and downloading a next increment of the content data from the content server such that the next increment of the content data is performed before a next download increment at the first quality level would have started absent receipt of the notification.
Examiner disagrees.
Landscheidt clearly discloses in response to receipt of the notification (alert) (Fig. 4; Abstract) requesting and downloading a next increment of the content data from the content server such that the next increment of the content data is performed before a next download increment at the first quality level would have started absent receipt of the notification (Fig. 4; Abstract; paragraph 62 “next best action data 406 is generated and transmitted …”; paragraph 63; paragraph 72 “the alert may include an alert offering a decrease in quality of service for the device …”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Landscheidt (U.S. Pat. Pub. No. 2014/0071514) in view of Gell (U.S. Pat. Pub. No. 2013/0163430).

1.1	Regarding claim 1, Landscheidt discloses a method of streaming content with an electronic device (Fig. 1, item 108; paragraph 18 “user equipment (UE) 108”; paragraph 21 “voice traffic over video traffic that is destined for UE 108”) having communication circuitry (Fig. 1), comprising:
incrementally downloading content data (paragraph 15 “traffic rates”; paragraph 21 “traffic flow of network 110 …”) at a first quality level (paragraph 13 “quality of service (QOS)”; paragraph 16 “These alerts may include an offer to decrease the users current QoS …”; paragraph 14 “QoS adjustments …”);
receiving, via the communication circuitry, a notification indicative of predicted future network congestion (Fig. 4, item 408; Abstract “A predicted future level of use …”; paragraph 62 “the identified traffic pattern may be a predicted future level of use for a location in the network …”; paragraph 63 “policy management server 104 receives the next best action data 406 and transmits an action alert 408 to UE 108”; paragraphs 67, 68); and
in response to receipt of the notification (Fig. 4; Abstract) requesting and downloading a next increment of the content data from the content server such that the next increment of the content data is performed before a next download increment at the first quality level would have started absent receipt of the notification (Fig. 4; Abstract; paragraph 62 “next best action data 406 is generated and transmitted …”; paragraph 63; paragraph 72 “the alert may include an alert offering a decrease in quality of service for the device …”).
However, Landscheidt does not disclose downloading content data at a first quality level from a content server.
Landscheidt does teach network traffic (Fig. 4, item 402; Abstract “receiving network traffic data of a network …”; paragraph 27 “network traffic data”; paragraph 28).
Gell discloses downloading content data from a content server (paragraph 49 “Video server 550 is responsible for providing video clients with access to the encoded video”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the content server of Gell in the invention of Landscheidt since the network traffic utilized in Landscheidt must be downloaded from some type of content server, an example seen in Gell.

1.2	Regarding claim 2, Landscheidt does not explicitly disclose the method of claim 1, wherein the incremental downloading includes periods during which content data is downloaded interleaved with periods during which content data is not downloaded. Landscheidt does teach commonplace GUI devices (Fig. 1; paragraph 83).
However, Gell teaches incremental downloading includes periods during which content data is downloaded interleaved with periods during which content data is not downloaded (paragraph 6 “email data”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement downloading of email data as seen in Gell since email usage with portable devices is commonplace in the art.

1.3	Per claim 3, Landscheidt teaches the method of claim 1, wherein the requesting and downloading the next increment of content data is at a second quality level lower than the first quality level (Fig. 4; Abstract; paragraph 62 “next best action data 406 is generated and transmitted …”; paragraph 63; paragraph 72 “the alert may include an alert offering a decrease in quality of service for the device …”).

1.4	Regarding claim 4, Landscheidt discloses the method of claim 3, further comprising:
receiving an additional notification indicative of additional predicted network conditions (paragraph 50 “other alerts …”); and
requesting and downloading a next increment of the content data at a third quality level lower than the second quality level from the content server, the requesting and downloading the next increment of the content data at the third quality level triggered by the receipt of the additional notification (Fig. 4; Abstract; paragraph 62 “next best action data 406 is generated and transmitted …”; paragraph 63; paragraph 72 “the alert may include an alert offering a decrease in quality of service for the device …”).

1.5	Per claim 5, Landscheidt teaches the method of claim 3, further comprising:
receiving a notification indicative of network improvement or predicted network improvement (Abstract “predictive network congestion control … predicted future level of use …”; Fig. 4; ); and
requesting and downloading a next increment of the content data at the first quality level, the requesting and downloading of the next increment of the content data at the first quality level triggered by the receipt of the notification of network improvement or predicted network improvement (Fig. 4; Abstract; paragraph 62 “next best action data 406 is generated and transmitted …”; paragraph 63; paragraph 72 “the alert may include an alert offering a decrease in quality of service for the device …”).

1.6	Regarding claims 7 – 11, the rejection of claims 1 – 5 under 35 USC 103 applies fully.


Allowable Subject Matter
Claims 6 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/